Name: Council Regulation (EEC) No 223/88 of 25 January 1988 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  plant product;  prices;  agricultural policy
 Date Published: nan

 28 . 1 . 88 Official Journal of the European Communities No L 23/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 223/88 of 25 January 1988 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables Whereas, during the first stage of accession, known as the verification of convergence stage, the Spanish market in the products concerned is not integrated into the market of the Community as constituted on 31 December 1985 and whereas the Kingdom of Spain fixes institutional prices in accordance with a price discipline defined in Article 135 of the Act of Accession, whereby, in parti ­ cular, price increases may not exceed in value the increase in common prices ; whereas, by reason of this special situ ­ ation of the market in Spain, the reduction of common prices under the abovementioned measures must not affect the level at which prices are fixed in Spain ; Whereas, in so far as intervention operations are carried out for nectarines, satsumas, Clementines and mandarins in Spain and involve Community financing in accordance with Article 133 (3) of the Act of Accession , a quantity of nectarines, satsumas, Clementines and mandarins should be fixed which, if exceeded, will result in a reduction in prices in Spain for the following marketing year ; Whereas, in view of the special provisions of the Act of Accession , and in particular Article 265 thereof, no similar measures need be applied in respect of Portugal during the first stage of transition ; Whereas satsumas , Clementines and nectarines are of particular importance for the income of certain categories of producers ; whereas, therefore, these products should also be included in the prices and intervention system, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 89 (2) and 234 (3) thereof, Having regard to the Proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 3910/87 (4), provides for a system of prices and intervention for a number of products in the fruit and vegetables sector ; Whereas producers of Clementines, satsumas, mandarins and nectarines should be made aware of the real needs of the market in these products ; whereas this should be achieved, where appropriate, by defining intervention volumes or thresholds on the market beyond which financial liability should be borne by producers ; Whereas, the consequence of the liability of the producers must be that, whenever intervention exceeds the thresholds, the basic and buying-in prices for those products for the following marketing year are reduced ; Whereas the threshold for each product may be expressed as a percentage of the average quantities produced and intended for consumption as fresh fruit over the last five marketing years for . which production figures are avai ­ lable ; whereas, in the case of mandarins, withdrawals of which already represent a high percentage of production , provision must be made for a degressive percentage coupled with measures to ensure the progressive adjust ­ ment of producers to the new situation ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1035/72 is hereby amended as follows : 1 . The following Article is inserted : Article 16a 1 . Where, in a given marketing year, the quantities of satsumas, Clementines, mandarins and nectarines which are the subject of intervention measures in the Community as constituted on 31 December 1985 (  ) OJ No C 288 , 28 . 10 . 1987, p. 9 . (2) Opinion delivered on 21 January 1988 (not yet published in the Official Journal). (3) OJ No L 118 , 20 . 5 . 1972, p. 1 . (4) OJ No L 370 , 30 . 12 . 1987, p . 33 . No L 23/2 Official Journal of the European Communities 28 . 1 . 88 pursuant to Articles 15, 15b, 19 and 19a exceed the thresholds defined in paragraphs, the basic prices and the buying-in prices laid down for these products for the following marketing year pursuant to the criteria laid down in Article 1 6 (2) and (3) shall be reduced by 1 % per tranche of  5 tonnes in the case of satsumas,  2 000 tonnes in the case of Clementines,  2 500 tonnes in the case of mandarins,  2 500 tonnes in the case of nectarines, in excess of the quantity specified in paragraph 2. Application of this provision must not, however, result in a reduction of more than 20 % . The reduction resulting from application of the first and second subparagraphs shall not be taken into account during subsequent market years when the basic and buying-in prices are fixed in accordance with the criteria laid down in Article 16 (2) and (3). 2. The intervention thresholds for satsumas, Clementines and nectarines shall be fixed at 1.0 % of the average production grown for consumption as fresh fruit over the last five marketing years for which data are available . The intervention thresholds for mandarins shall be the following percentages of the average production grown for consumption as fresh fruit over the last five marke ­ ting years for which data are available :  for the 1987/88 marketing year : 65%  for the 1988/89 marketing year : 50 %  for the 1989/90 marketing year : 35%  for the 1990/91 marketing year : 20 %  for the 1991 /92 marketing year onwards : 10% 3 . Where, in the case of Spain , intervention operations are carried out during the verification of convergence stage in accordance with the provisions applicable , the Council , acting by a qualifed majority on a proposal from the Commission, shall fix a quantity of products which may be subject to intervention measures and which, if exceeded, will entail a reduction in Spanish institutional prices for the following marketing year. 4 . The reduction in the prices to be applied in the Community as constituted on 31 December 1985 provided for in the first subparagraph of paragraph 1 , shall not be taken into consideration for the purposes of applying, in Spain and Portugal, the price discipline provided for in Articles 135 ( 1 ) and 265 ( 1 ) of the Act of Accession . 5 . The Commission shall adopt detailed rules for implementing this Article, in accordance with the procedure laid down in Article 33 and shall , in parti ­ cular, fix the intervention thresholds . 2 . Annex II shall be replaced by the following : 'ANNEX II Products covered by the price and intervention system Cauliflowers Tomatoes Aubergines Peaches Nectarines Apricots Lemons Pears (other than perry pears) Table grapes Apples (other than cider apples) Mandarins Satsumas Clementines Sweet oranges .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 January 1988 . For the Council The President H.-D. GENSCHER